DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (2009-297761A from IDS) in view of Jin et al. (KR20110088266A from IDS).
Regarding claim 1, Hori discloses a method for manufacturing a heat transfer plate, comprising: a heat medium pipe insertion process to insert a heat medium pipe 16 into a concave groove 8 formed in a bottom face of a lid groove which opens to a front face of a base member; a lid plate 10 insertion process to insert a lid plate into the lid groove; and a joining process to perform friction stirring while a rotary tool provided with a base side pin and a tip side pin is moved along a butted portion formed by a side wall of the lid groove and a side face of the lid plate being butted against each other, and wherein in the joining process, friction stirring is performed while the tip side pin of the rotary tool which is rotating is inserted into the butted portion and the outer 
Hori does not disclose wherein a taper angle of the base side pin of the rotary tool is larger than another taper angle of the tip side pin, wherein a stepwise step portion is formed on an outer circumferential face of the base side pin.  However, Jin discloses a friction stir pin wherein a taper angle of the base side pin of the rotary tool is larger than another taper angle of the tip side pin, wherein a stepwise step portion is formed on an outer circumferential face of the base side pin (figures 2-3).  To one skilled in the art at the time of the invention it would have been obvious to use a tool as taught by Jin because it improves the quality of the weld. 
Regarding claim 2, in the joining process, a tip of the tip side pin is inserted deeper than the bottom face of the lid groove (figure 6).
Regarding claims 3 and 5, Hori does not specifically disclose that in the joining process, the closest distance between a tip of the tip side pin and a virtual vertical plane in contact with the heat medium pipe is 1 to 3 mm.  However, based on the current specification this is a preferable amount and does not appear to be a critical value.  This value can be easily determined by one skilled in the art based on welding parameters required.  To one skilled in the art at the time of the invention it would have been obvious to determine the ideal location of the tip of the pin during the welding to ensure that a proper joint is formed.  Too close to the pipe and the pipe will penetrate or plasticize/deform the pipe.  Too far away from the pipe and a weaker joint may be formed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN B SAAD/Primary Examiner, Art Unit 1735